 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO
UNITED STATES OF AMERICA
Plaintiff CRIMINAL 18-0479CCC
VS
STERLING GARCIA DE LA ROSA
Defendant

 

ORDER

Having considered the Report and Recommendation fiied on June 10,
2019 (d.e. 30) on a Rule 11 proceeding of defendant Sterling Garcia de la
Rosa before U.S. Magistrate-Judge Bruce J. McGiverin on May 24, 2019, to
which no objection has been filed, the same is APPROVED. Accordingly, the
plea of guilty of defendant is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.

This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since May 24, 2019. The sentencing
hearing is set for AUGUST 22, 2019 at 1:30 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on
them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 
 

CRIMINAL 18-0479CCC 2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.

SO ORDERED.
| uy 3 2018.

At San Juan, Puerto Rico, on

  
 

CARMEN CONSUELO CEREZO
United States District Judge

 
